Citation Nr: 0828402	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to service connection for a psychiatric disorder 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs Regional Office (RO) in 
Denver, Colorado, which denied service connection for a 
psychiatric disorder.  The veteran, who had active service 
between September 1988 and March 1991, has appealed this 
decision to the BVA and the case was referred to the Board 
for appellate review. 


FINDING OF FACT

A chronic psychiatric disorder was not manifested during 
service or within one year of separation from service, and no 
currently diagnosed psychiatric disorder is shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated August 2004, January 2005, and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstance of this case.  In 
this regard, the RO obtained the veteran's service medical 
records, as well as private and VA medical records identified 
by the veteran.  The veteran was also afforded a VA 
examination.  The record also reflects that the RO made a 
subsequent request for additional service medical records, 
specifically records from the base hospital at Chanute Air 
Force Base in Rantoul, Illinois, but was informed that there 
were no additional records.  The Board would observe that the 
veteran's service medical records contain medical treatment 
he received in service, including Chanute Air Force Base, and 
those records appear reasonably complete and sufficient to 
evaluate his claim. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  The Board concludes that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal. 

The veteran contends that his psychiatric disorder is related 
to service.  In his application for VA benefits, both bipolar 
disorder and schizophrenia are listed in his claim.  It 
appears, however, from the medical records that he has been 
diagnosed only with schizophrenia and the records do not 
mention bipolar disorder as an additional diagnosis.  The 
veteran reported to the examining psychiatrist that one of 
his treating physicians told him that he was bipolar.  The 
Board has examined the records of that particular physician 
and they do not mention a bipolar diagnosis, nor do any of 
the other records including those from the VA.  Since his 
original claim, the veteran has not asserted that he is also 
bipolar.  Therefore, finding no medical evidence establishing 
that the veteran has bipolar disorder, the Board will 
consider only whether his current condition of schizophrenia 
is related to service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a psychosis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record clearly reflects that the veteran currently has a 
psychiatric disorder, specifically schizophrenia.  He has 
received extensive treatment, from both the VA and private 
medical providers, for paranoid schizophrenia.  The remaining 
questions are whether the veteran has established by medical 
or lay evidence the inservice incurrence or aggravation of an 
injury or disease, and whether there is competent medical 
evidence which relates the current psychiatric disorder to 
service or, in the alternative, that schizophrenia was 
manifested to a compensable degree within one year following 
his separation from service in March 1991.

Turning first to the service records, there is no explicit 
indication that his current psychiatric disability was 
manifested during service.  Both his entrance and separation 
examination reports list his psychiatric condition as normal.  
Both examinations also indicate that he did not suffer from 
suicidal thoughts, depression or excessive worrying, sleeping 
difficulties, memory loss, or nerve troubles "of any sort."  
He also denied any personal history for psychosis or having 
ever been treated for a mental condition.  

The veteran does point to one incident during service which 
he contends is evidence demonstrating at least an early sign 
of his current disorder.  In November 1988, he sought 
treatment because he failed three tests for his tech training 
and attributed the failure to "test anxiety."  The 
examiner's diagnosis was an adjustment disorder with academic 
inhibition.  The examiner noted the veteran denied any 
depression or suicidal/homicidal ideations.  He also found no 
evidence of psychosis and he prescribed relaxation therapy. 

The veteran missed one to two follow up visits.  In this 
appeal, the veteran explains that he missed the appointments 
because the first time, he did not know the location of the 
clinic, and bad weather prevented him from making the second 
appointment on time.  Although not stated explicitly, the 
veteran appears to be claiming that as a result of those 
missed appointments, he was not completely tested for his 
mental health condition.  However, the Board finds that this 
evidence is not probative to the issue of whether the 
veteran's current psychiatric disorder is related to service 
since the service treatment records do not indicate the 
examiner attributed the veteran's "test anxiety" to 
paranoid schizophrenia or any other disorder that warranted 
further testing.  Finally, the examiner's note suggests that 
the follow up appointments were scheduled so that the veteran 
could learn relaxation therapy, not undergo further testing. 

The Board also notes the veteran received an early discharge 
due to his apparent inability to grasp the "hands on" part 
of his training as a mechanic.  He needed constant 
supervision to perform simple tasks.  There is, however, no 
medical evidence, at the time of service, or later, which 
establishes a nexus between his learning difficulties and his 
current disorder.  While the service records indicated that 
the veteran may have had, broadly speaking, a learning 
disorder, and was diagnosed with an adjustment disorder, it 
is significant that the separation examination reported no 
psychiatric abnormalities.  The Board therefore finds that 
there is nothing in the service record to establish that a 
psychiatric disorder, including schizophrenia, began during 
service.

Other than his service records, all of the medical records, 
both private and VA, are dated from 1999 to 2006, and reflect 
that the veteran was diagnosed with schizophrenia in 1996.  
As such, it is apparent that the veteran's schizophrenia was 
not manifested within one year of his separation from 
service.

Turning to the post service medical records, besides his VA 
treatment, as noted above, the veteran has been treated by 
several private medical caregivers.  After reviewing the 
record, the Board notes that none of the private medical 
caregivers connect or date his current disorder to his 
service.  At best, these physicians, psychiatrists, and 
therapists may have noted that he was in service and also 
noted some details, but they do not enhance, embellish, or 
even comment about his service experience.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical history.   LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Nothing in the record suggests 
that these medical examiners had filtered, enhanced, or added 
medical-evidentiary value to the veteran's lay history.  
Therefore, the Board finds that these records are not 
probative of the issue of whether the veteran's 
schizophrenia, first diagnosed following service, was in any 
way related to service.  

This leaves the VA treatment records.  Most, like the private 
medical records, do not discuss whether there is a service 
relationship to his schizophrenia.  There were, however, a 
few instances where the etiology of the veteran's 
schizophrenia was addressed.  In this regard a VA social 
worker believed the veteran's current disorder was service 
related and there is an opinion of a VA psychiatrist who 
examined the veteran to specifically obtain an opinion as to 
the etiology of the veteran's schizophrena.  

In denying the veteran's claim the RO gave more probative 
weight to the psychiatrist's opinion than the social worker's 
opinion because he had access to the entire record while the 
social worker relied solely on information from the veteran.  
In addition, the RO gave the psychiatrist's conclusions 
greater weight because he was a physician and she was not.  
Finally, there was no other evidence to contradict the 
psychiatrist. 

Turning first to the VA social worker, in November 2003, the 
social worker noted the veteran reported experiencing 
feelings of persecution and was depressed at the time of his 
discharge for his failure to "upgrade."  He further told 
the social worker he was suicidal at that point, but received 
no treatment.  Approximately seven years later, the feelings 
of prosecution become stronger and his delusional thoughts 
manifested themselves.  The social worker then commented that 
the veteran was likely prodromal during his years in service, 
but was not treated.  The Board notes that the same social 
worker has made several other notations in the VA medical 
record transcribing statements by the veteran describing 
feelings of persecution, depression and suicide while in 
service.  In each notation, the social worker then offers her 
opinion that the veteran suffered from the initial or early 
onset of his current disorder. 

Like the RO, the Board finds that the social worker's opinion 
has little probative value.  In weighing the evidence, it is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  Moreover, the Board 
is permitted to favor one medical opinion over another 
provided it gives an adequate statement of its reasons and 
bases for doing so.  See Simon v. Derwinski, 2 Vet. App. 621, 
623 (1992).  It must, therefore, account which evidence it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

The Board finds the social worker's opinion that the 
veteran's psychiatric disorder was related to service has 
little or lesser probative value for several reasons.  First, 
there is nothing to indicate that this social worker had the 
training, knowledge, and expertise to make the diagnosis of a 
psychiatric disorder and also form an opinion as to its 
origins.  Absent such evidence as to her background, her 
opinion is entitled to little weight.  Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993) (a specialist's opinion as to a medical 
matter outside of his or her specialty to be given little 
weight).  Further, the social worker did not have the benefit 
of the entire file and could only rely upon the veteran's 
statements.  Even then, her reliance on the veteran's 
statements was misplaced since the record often contradicts 
his statements.  For instance, in April 2006, she noted that 
he told her that other servicemen spread rumors about him and 
he was blamed for an accident caused by another serviceman.  
This left him so depressed he became suicidal and he went to 
the base hospital.  However, the service records, as noted 
previously, do not indicate any complaints by the veteran or 
treatment given to the veteran for depression or suicidal 
thoughts.  Therefore, while the social worker's opinion 
supports the veteran's claim of service connection, the Board 
is not bound to accept the opinion.  The veteran's history to 
her conflicts with service medical records and the Board can 
reject the social worker's opinion based on a history related 
to her by the veteran.  Owens v. Brown, 7 Vet. App. 429 
(1995) (A medical opinion based upon an inaccurate factual 
premise is not probative ); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); see also Mariano v. Principi, 17 Vet. App. 305, 
317 (2003) (flawed methodology in creating a medical report 
renders the physician's opinion of "questionable probative 
value.").  The Board thus finds that the evidence of the 
social worker linking the veteran's current psychiatric 
disorder and his service is not probative.  

On the other hand, the Board finds the opinion of the 
examining psychiatrist to be probative.  In May 2005, at the 
RO's request, the veteran was evaluated by the psychiatrist 
who reviewed the claims folder and then proceeded to conduct 
a detailed interview and examination.  The psychiatrist was 
specifically charged with rendering an opinion as to whether 
the veteran's current psychiatric disorder was related to 
service.  In discussing Air Force service, the veteran, who 
has a Native-American father, told the psychiatrist that he 
suspected he was discharged from the Air Force because of 
racial prejudice.  The psychiatrist suggested the veteran's 
statement possibly reflected the veteran's current view of 
past events.  The veteran also told the psychiatrist about 
further incidents of racial taunting and prejudice by other 
servicemen and his superior officers.  He also claimed that 
at one point he was assigned to a segregated barrack and 
placed with the black servicemen.  The veteran did not recall 
seeking help for test anxiety.  The veteran did admit he was 
not very adept as a mechanic, but blamed his trainer.  He 
told the psychiatrist that, with one exception, no one in 
service liked him and he remained essentially alone.  

The psychiatrist noted that, as stated above, that symptoms 
of the veteran's current psychiatric disorder did not begin 
until early 1996, five years after his discharge.  While the 
veteran did indicate an increase in racial comments about his 
Native American heritage in the Air Force, the veteran also 
experienced derogatory comments at other times in his life 
including after service.  The psychiatrist determined, 
however, that whatever racial prejudice and feelings of 
isolation the veteran experienced, these symptoms did not 
rise to the level of prodromal symptoms.  Agreeing that the 
veteran has paranoid schizophrenia, the VA psychiatrist 
concluded that it was less likely as not that his current 
condition was in evidence during the time he was in the Air 
Force.

Unlike the social worker, the psychiatrist's opinion (to make 
a diagnosis of a psychiatric disorder and form an opinion as 
to its origins) falls within his training, knowledge, and 
expertise and has more probative value than that of the 
licensed social worker.  He also had the benefit of reviewing 
the entire VA claims file and could therefore verify what the 
veteran told him with the evidence contained in the file.  
The Board finds that having this additional evidence 
available to the VA psychiatrist and that he used it also 
lends great probative weight to his final opinion that the 
veteran's psychiatric disorder was not related to service.  
For instance, he too determined that the veteran was mistaken 
in his belief that one of his private physicians made a 
diagnosis of bipolar disorder in addition to the 
schizophrenia diagnosis.  Further, this incident, and the 
doubt he expressed about the veteran's discharge occurring 
because of racial prejudice means that the psychiatrist, 
unlike the social worker, did not take what the veteran told 
him at face value.  Instead, he used all of the evidence he 
had before him to check the veteran's credibility before 
forming an opinion.  Thus, his report contains a rationale 
for the conclusions that he reached including an explanation 
for discounting anything shown in the service records.  

The Board also notes that on one occasion, the VA treating 
psychiatrist in December 2003, wrote that the veteran may 
have had symptoms of paranoia in service and advised him to 
seek service connection.  However to the extent that this may 
be construed as an opinion relating the veteran's psychiatric 
disorder to service, it is speculative because it states only 
that the veteran "may" have had symptoms of paranoia during 
service and does not expressly relate the veteran's 
psychiatric disorder to service.  In addition, he expressed 
this opinion only one time and in a single sentence, and did 
not provide any explanation or analysis for his conclusion.  
Absent some analysis or explanation for that doctor's 
conclusion, the Board finds that opinion has no probative 
value either. See Beausoleil v. Brown, 8 Vet. App. 459 
(1996)(holding that a general and inconclusive statement 
about the possibility of a link was not sufficient).  The 
Board further finds the only probative evidence to discern 
whether the psychiatric disorder is related to service is the 
psychiatrist who specifically examined the veteran for this 
purpose in May 2005.

Moreover, the Board finds the evidentiary gap in this case 
between active service and the earliest diagnosis of a 
psychiatric disorder essentially constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Following a careful review of the record, the Board concludes 
that the most competent and probative medical evidence does 
not show that his psychiatric disorder had its onset in 
service and is not shown to be causally or etiologically 
related to service in any way.  For these reasons, the Board 
finds that the medical evidence is against the claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his disability and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current psychiatric 
disability and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
psychiatric disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, service connection for psychiatric 
disorder is denied.  


ORDER

Service connection for psychiatric disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


